               UNITED STATES BANKRUPTCY COURT
                 DISTRICT OF NEW HAMPSHIRE

           In Re: Derrick C. & Heidi L. DiMaggio
                   Case No.18-11582-BAH
                        Chapter 13
                          Debtors

     CHAPTER 13 TRUSTEE’S INTERIM REPORT & REQUEST FOR
                     DEBTORS’ DISCHARGE

     The above-captioned Debtors have fully complied with

their payment obligations pursuant to the Order Confirming

their Plan, have filed the Financial Management Course

Certificates, and have filed their Affidavit of Compliance

With Discharge Requirements, and are entitled to a

discharge pursuant to 11 U.S.C. § 1328(a).

                                   Respectfully submitted,

                                   /s/ Lawrence P. Sumski
                                   Lawrence P. Sumski
                                   Chapter 13 Trustee
                                   1000 Elm St., Suite 1002
                                   Manchester, NH 03101
                                   (603) 626-8899
Dated: April 23, 2020              ID #BNH01460

                   CERTIFICATE OF SERVICE

     I hereby certify that I have on this, the 23rd day of
April, 2020, served electronically via ECF a copy of this
Trustee's Interim Report & Request for Debtors’ Discharge
upon the following:

     Attorney Alice C. Ranson
     Office of the U.S. Trustee

     and by first class US mail to Derrick C. & Heidi L.
DiMaggio at 6 Union Street, Newport, New Hampshire 03773.

Dated: April 23, 2020              /s/ Lawrence P. Sumski
                                   Lawrence P. Sumski
                                   Trustee
